Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Yu U.S. Pub 2018/0315473, and further in view of Chen U.S. Pub 2020/0234137.

With regards to claim 1. Yu teaches a non-volatile memory device, comprising: 
a plurality of non-volatile memory cells (as shown in Yu figure 7, items 126(1,1-N,M)) configured to store a plurality of ternary valued weights (see Yu para [0026 and 0057]), each of the ternary valued weights stored in a pair of memory cells connected to a corresponding pair of word lines (as shown in Yu figure 7, items 128(1-N) and 130(1-N)) and connected on a common bit line (as shown in Yu figure 7, items 132(1-M)); and 
one or more control circuits (as shown in Yu figure 7, items 136 with 138(1-N)) connected to the non-volatile memory cells, the one or more control circuits configured to: 
receive a plurality of binary inputs for a layer of a neural network (see Yu para 0051-0052); 
convert each of the plurality of binary inputs into a corresponding one of a pair of voltage patterns (see Yu para 0051-0053); 
apply the plurality of voltage patterns to the non-volatile memory cells to thereby perform an in-memory multiplication of the plurality of binary inputs with the ternary valued weights (see Yu para 0026 and 0051-0053); and 
accumulate results of the in-memory multiplication (as shown in Yu figure 7, items 144(1-M)).
But does not teach to store a plurality of ternary valued weights of one or more filters of a convolutional neural network.
However Chen does teach to store a plurality of ternary valued weights of one or more filters of a convolutional neural network (see Chen para [0173-0174]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the weights to store in the array of Yu with the filtered weights for use in a CNN array of Chen to adjust the weights within the model to reduce the output error of the network (see Chen para [0173-0174]).


    PNG
    media_image1.png
    675
    509
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2 thru 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 2. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the one or more control circuits are configured to compensate the accumulated results of the in-memory multiplication based on the number of zero valued weights stored in the memory cells connected along the common bit lines”.

With regards to claim 3. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “ wherein a zero valued weight is stored in a pair of memory cells as a high resistance state for both memory cells of the pair of memory cells”.
	
With regards to claim 4. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “form a sum of the results of the accumulated results of the in-memory multiplication from the first bit line and the accumulated results of the in-memory multiplication from the second bit line; and 
form a difference of the results of the accumulated results of the in-memory multiplication from the first bit line and the accumulated results of the in-memory multiplication from the second bit line”. Claim 5 is objected to based upon its dependency to claim 4.

Claims 6 thru 20 are allowed.

With regards to claim 6. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “receiving a plurality of binary valued filters for a convolution neural network; 
transforming the plurality of binary valued filters to a plurality of ternary valued filters, each of the ternary valued filters being a linear combination of a plurality of binary valued kernels and having a plurality of ternary valued weights”. Claims 7 thru 12 are allowed based upon their dependency to claim 6.

With regards to claim 13. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “register configured to hold, for each of the one or more bit lines, a value indicating a number of the pairs of memory cells connected to the bit line storing a zero weight value; and 
one or more summation circuits each connected to one of the sense amplifiers and to the register, the summation circuit configured to increment a count for each of the bit lines in response to a current determined by the corresponding sense amplifier and to alter the count in response to the value indicating the number of the pairs of memory cells connected to the corresponding bit line storing the zero weight value”. Claims 14 thru 20 are allowed based upon their dependency to claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoang U.S. Pub 2021/0110244 – ternary weights in neural networks
Choi U.S. Pub 2020/0035305 – ternary weights in neural networks
Chiu U.S. Pub 2020/0034686 – ternary weights in neural networks
Choi U.S. Pub 2020/0311523 – ternary weights in neural networks
Hoang U.S. Pub 2020/0110244 – ternary weights in neural networks
Li U.S. Pub 2020/0301688 – ternary weights in neural networks
Lee U.S. Pub 2019/0065896 – ternary weights in neural networks
Choi U.S. Patent 10,528,643 – ternary weights in neural networks

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844